PER CURIAM.
Palmer Williamson petitions this court for certiorari review of an order of the circuit court summarily denying his petition for writ of habeas corpus. Through a motion to relinquish jurisdiction and remand for further fact-finding, respondents concede that the circuit court lacked sufficient facts to summarily deny Williamson’s petition, and that it should instead have issued an order to show cause. Respondents further show that although divested of jurisdiction as a consequence of this proceeding, the circuit court has entered an order indicating that the order for which review is sought in this proceeding was entered in error, and has as well issued an order to show cause. Under these circumstances, we elect to treat respondents’ motion as a confession of error, and consistent therewith, we quash the circuit court’s order summarily denying Williamson’s petition and remand for further proceedings.
JOANOS, WEBSTER and PADOVANO, JJ., concur.